Me. Justice Yantis delivered the opinion of the court: Claimant herein alleges that on November 8,1934 respondent, through its Division of Purchases and Supplies of the Department of Finance, purchased through claimant certain merchandise consisting of six dozen coats at an agreed price of Eighty Eight and 20/100 ($88.20) Dollars per dozen, delivery to be made at the State Training School for Girls at Geneva, Illinois. In a report from Miss Florence Monahan, Managing Officer of said Institution, under date of February 6, 1936 she states “The coats were received at our Institution on or about November 20, 1934 and the amount of $529.20 covering this shipment is rightfully due Myers Brothers.” Due to the fact that a replacement of one coat was necessary, some confusion resulted in the due filing of the bill, and the appropriation from which it might have been paid lapsed before the bill was properly vouchered. The claim is apparently legal and just. No contention otherwise is raised by the respondent. A stated in Schreiber Lbr. Co. vs. State, 8 C. C. R. 381, "Where the facts are undisputed that the State has received supplies legally ordered by it and payment therefor has not been made due to the lapse of the appropriation out of which it could have been paid, and no other objection to the bill appears, an award therefor will be allowed.” An award is therefore made in favor of claimant for said claim in the sum of Five Hundred Twenty Nine and 20/100 ($529.20) Dollars.